450 F.2d 883
Aramis FERNANDEZ, Appellant,v.Louis S. NELSON, Warden, San Quentin State Prison, et al., Appellees.
No. 25181.
United States Court of Appeals,Ninth Circuit.
Nov. 29, 1971.

1
Aramis Fernandez, in pro. per.


2
Evelle J. Younger, Cal. Atty. Gen., Michael Buzzell, Deputy Atty. Gen., San Francisco, Cal., Jose C. Aponte, Chief Crim. Div., San Juan, P. R., for appellees.


3
Before BARNES and HAMLEY, Circuit Judges, and BYRNE,* District Judge.

ORDER

4
The mandate herein is recalled and the appeal is reinstated.  The cause is remanded to the district court for the limited purpose of determining whether the Adult Authority should be ordered to disregard the Puerto Rico detainer because of the dismissal of the proceedings upon which the detainer is based.  It is suggested that the district court appoint counsel to assist appellant in the remanded proceedings.  Because of the length of time this appeal has been pending, it is requested that the district court determination be made within sixty days.


5
After such determination has been made, the cause shall be retransferred to this court, together with a supplemental record of the remanded proceedings.  Within twenty days thereafter, the parties may file supplemental briefs addressed to the issues dealt with in the remanded proceedings.  The appeal will then be disposed of by this court without further oral argument.



*
 The Honorable William M. Byrne, Sr., United States District Judge for the Central District of California, sitting by designation